                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                      )
                                                   )
           Plaintiff/Respondent,                   )     Criminal Action No. 5: 17-107-DCR
                                                   )                     and
    V.                                             )      Civil Action No. 5: 18-585-DCR
                                                   )
    JOSE LUIS LUVIANO LOPEZ,                       )         MEMORANDUM ORDER
                                                   )
           Defendant/Movant.                       )

                                      *** *** *** ***

         Defendant Jose Luis Luviano Lopez has filed a motion seeking to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. [Record No. 59] Luviano claims that his attorney

provided ineffective assistance. Based upon this assertion, the United States ordinarily will

seek to obtain an affidavit of the movant’s trial attorney in an effort to refute some or all of the

defendant’s claims. In this regard, the Court notes that authority from several circuits,

including this circuit, would indicate that Luviano has waived his otherwise valid assertion of

attorney-client privilege with respect to the specific matters raised in his § 2255 motion. See

United States v. Pinson, 584 F.3d 972, 977 (10th Cir. 2009), cert. denied, 559 U.S. 955 (2010);

In re Lott, 424 F.3d 446, 453 (6th Cir. 2005); Bittaker v. Woodford, 331 F.3d 715, 716 (9th

Cir. 2003) (en banc); Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001); Tasby v.

United States, 504 F.2d 332, 336 (8th Cir. 1974); and Laughner v. United States, 373 F.2d 326,

327 (5th Cir. 1967). Accordingly, it is hereby

         ORDERED as follows:



                                               -1-
 
       On or before November 9, 2018, Defendant Luviano is DIRECTED to respond to the

question of whether he has waived the attorney-client privilege regarding all claims of

ineffective assistance of counsel concerning his motion filed pursuant to 28 U.S.C. § 2255.

[Record No. 59] Luviano is advised that a finding of implied waiver will result in the United

States being allowed to contact his former attorney for the purpose of obtaining information

necessary to respond to his claims of ineffective assistance of counsel.

       Dated: October 26, 2018.




                                                                                               

 

 



 

 

 




                                             -2-
 
